Opinion of the Court
Quinn, Judge:
The issue in this case is the same as that presented in United States v Bryant, 22 USCMA 36, 46 CMR 36, decided this date. For the reason set out in our opinion in Bryant, we conclude that the accused was not subject to double jeopardy by his conviction by the court members of unpremeditated murder, after the trial judge had entered a finding of guilty of the lesser offense of involuntary manslaughter on the basis of the accused’s plea of guilty thereto.
The decision of the Court of Military Review is affirmed.
Chief Judge Darden and Judge Duncan concur.